Title: To Thomas Jefferson from Joshua Johnson, 10 August 1791
From: Johnson, Joshua
To: Jefferson, Thomas


London, 10 Aug. 1791. He recognizes the justice of TJ’s reasons given in his of 13 May for not acknowledging his regular communications, yet for want of information (particularly respecting American funds), he is placed in disagreeable situations. He was confident Congress would regulate the consular office at the last session. “Their omitting it has lessened the consequence of their Consuls, and produced continual Difficulties to the Execution of your Instructions. Yet my determination is to persevere at least until I see what the next Session will do.” The picture TJ draws of American prosperity is “beyond pleasing.” He hopes this will continue and induce the world to court her  friendship.—There are varied opinions about the expeditions against the Indians. “Some insinuate that if you subdue them, your Arms will be employed otherways, and seem to dread the consequences. I tell them it is conceived in Delusion, our first wish is to be at Peace with all the world.”
He was wrong in saying Hammond had been appointed “Minister to Congress.” The matter is still in agitation and it is believed he will depart before long “tho’ from the apparent fickleness of this Government, little Dependance can be placed on either their Actions, or Declarations … let them profess what they may, they are not well disposed towards us, and if I might venture to hint an opinion, it would be that Mr. Hammond should remain in America some Months before Congress sent any one to this Court. I am persuaded it would have a good effect and convince them that America is not so very anxious to form regulations with this Government, as the People generally believe they are. Indeed from all the observations I have to make, I do not consider them of that material consequence to America. A well regulated System of her own, would put our Mercantile, and Marine Affairs in such a train as would alarm those Interests in Britain, and induce the People to force the Ministry to court Congress to make such arrangements as they would reject at this Day.
“The pressing Seamen for the present, is suspended, and appearances would indicate a discharge of the Fleet; the people Seem very much dissatisfied with the needless Expences, and Distress given to Trade. Our Shipping has experienced too much of it, notwithstanding my unwearied Attention to them, indeed latterly it appeared to me that the Men on board the American Ships were frequently taken from wantoness by the Pressgangs. Within this Month, it has been discovered by some officer in the Service of the Revenue, that all American Vessels transporting Merchandize to the Islands of Guernsey and Jersey, are under an Act of Charles the 2nd. Reign, subject to Seizure, and in consequence of which, two Vessels after having delivered their Cargoes of Tobacco there, and proceeded to Liverpool, have been arrested, one other has since been arrested, on her Arrival at Guernsey, and notwithstanding I have by Memorial to the Lords of the Treasury clearly shewn that the Parties were ignorant of such an Act and that they were innocent in offending the Law, yet from the unfriendly Report of the Commissioners of the Customs, I fear they will be condemned. Several other Difficulties have been stated by the officers of the Customs, such as some of the American Vessels not being Navigated by two thirds American born Subjects, and others, that the Manifest of their Cargoes has not been conformable to an Act of Parliament. One Ship lays seized at Liverpool on Account of the former, and another at Greenock on Account of the latter.”
